Russell, C. J.
1. The evidence in behalf of the State, if credible to the jury, authorized the inference that he was the agent of one who unlawfully sold whisky, and cast upon him the burden of rebutting this possible inference. The defendant’s statement at the trial afforded an explanation of the incriminatory inference raised by the circumstances presented by the prosecution, and tended to show that the accused was merely the agent of the buyer. It would have authorized the jury to acquit, had they given it preference to the sworn testimony; and they could not legally have convicted the accused if, in their opinion, his statement had been corroborated by an unimpeached witness. ■ Cannington v. State, 14 Ga. App. 814 (82 S. E. 356); Cowart v. State, 14 Ga. App. 763 (82 S. E. 313). However, it is clear, in view of the verdict (since there is no complaint that any error of law was committed in the trial), that the attempt to .impeach the witness whose testimony supported the statement of the accused- was successful, and the jury was therefore authorized to find that the defendant had failed to corroborate his statement, and thereby failed to overcome the prima facie case resting upon the inference that he had participated in an unlawful sale of intoxicants.
2. There was no error in refusing the motion for a new trial.

Judgment affirmed.

Accusation of sale of liquor; from city court of Valdosta— Judge Cranford. May 29, 1915.
Whitaker & Dukes, for plaintiff in error.
James M. Johnson, solicitor, J. B. Copeland, contra. ■